Name: Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector
 Type: Regulation
 Subject Matter: EU finance;  cooperation policy;  trade policy;  beverages and sugar;  trade;  tariff policy
 Date Published: nan

 1.7.2006 EN Official Journal of the European Union L 178/24 COMMISSION REGULATION (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular Articles 23(4) and 40(1) thereof, Whereas: (1) Regulation (EC) No 318/2006 establishes provisions applicable to import and export licences, the granting of export refunds and the management of imports in the sugar sector. With a view to improving the transparency of the rules applicable to trade with third countries in the sugar sector, the detailed rules for the application of those provisions should be brought together in one single regulation. (2) Article 32 of Regulation (EC) No 318/2006 provides for the possibility to grant refunds on exports to third countries in order to cover the difference between the prices on the world market and prices within the Community. (3) In order to ensure equal treatment as regards the determination of the amount of the export refund, a standard method for determining the sucrose content of certain products should be laid down. It is also necessary to establish specific criteria to cover cases where the standard method does not allow the total sucrose content to be determined. In the case of syrups with a relatively low degree of purity, the sucrose content should be fixed at a flat rate on the basis of the extractable sugar content. (4) Candy sugar, which is manufactured from white sugar or refined raw sugar, very often has a degree of polarisation of less than 99,5 %. In view of the high degree of purity of the raw material used, the refund on candy sugar should be as close as possible to the refund on white sugar. Therefore a precise definition of candy sugar should be laid down. (5) In case it is decided to grant export refund on isoglucose, limits should be laid down as regards the fructose and polysaccharide content in order to ensure that the refund is granted only on the true product as such. (6) Article 23(1) of Regulation (EC) No 318/2006 lays down that imports into the Community or exports therefrom, of any of the products listed in Article 1(1) of that Regulation, except those under point (h) of that Article, shall be subject to presentation of an import or export licence. Detailed rules should be established for the purpose of determining in particular the information to be indicated in licence applications and in licences, the conditions applicable to the issuing of licences, including the securities to be lodged, as well as the terms of validity of the issued licence. (7) In accordance with Article 34 of Regulation (EC) No 318/2006, observance of the export volume commitments resulting from the agreements concluded in accordance with Article 300 of the Treaty should be ensured on the basis of the system of export licences. To this end, the licences applied for should be issued following a reflection period enabling the Commission to assess the quantities applied and to take measures in cases where acceptance of the applications in question would result in an overshoot or risk of overshoot of the volume and/or appropriations set in those agreements for the marketing year in question. For this purpose, Member States should be required to notify without delay all applications for licences involving periodic refunds. Applicants for export refunds should be allowed to withdraw their application on certain terms if an acceptance percentage has been set. (8) The accurate and regular monitoring of trade with third countries is the only way to monitor developments closely in the light of the constraints arising from the Community's commitments under the agreements concluded in accordance with Article 300 of the Treaty and to take, as appropriate, the measures required, in particular for the application of Article 19 (1) of Regulation (EC) No 318/2006. Therefore the Commission should receive on a regular basis the relevant information not only on imports and exports of products for which refunds have been fixed, in accordance with Article 32 and 33 of Regulation (EC) No 318/2006 but also on imports and exports of products exported without refund, with or without a licence in free circulation on the Community market as well as those covered by inward processing arrangements. (9) In order to ensure stability of the Community sugar markets and to avoid that market prices fall below the reference prices for sugar it is considered necessary to provide for the application of additional import duties. (10) Article 27(2) of Regulation (EC) No 318/2006 lays down that imports made at a price below the trigger price communicated to the World Trade Organisation may be subject to an additional import duty. (11) For the application of the additional import duty the cif import price of the consignment in question has to be taken into consideration. The cif import price has to be checked against the representative prices for the product concerned on the world market or on the Community import market for that product. To that objective it is necessary to establish the criteria for determining the representative cif import prices for the products to which an additional import duty may be applied. For the determination of the representative cif import prices the Commission should take account of all the information available to it either directly or through the communication of such relevant information by the Member States. (12) Council Regulation (EC) No 2286/2002 of 10 December 2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 1706/98 (2) opens an annual tariff quota of 600 000 tonnes of molasses originating in the ACP, under which import customs duties are reduced by 100 %. In that perspective, and taking into account that imports of molasses within this quantitative limit are unlikely to lead to disturbances of the Community market, it is considered inappropriate to impose additional duties on such imports, as this would be contrary to the very purpose of facilitating imports of agricultural products from the African, Caribbean and Pacific States (ACP States) into the Community. The total import duty applicable to cane molasses originating in those states should therefore be reduced to zero. (13) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3) codified the management rules for tariff quotas designed to be used following the chronological order of dates of acceptance of customs declarations. (14) The detailed rules laid down in this Regulation replace those laid down in Commission Regulations (EEC) No 784/68 of 26 June 1968 laying down detailed rules for calculating cif prices for white sugar and raw sugar (4), (EEC) No 785/68 of 26 June 1968 determining the standard quality and laying down detailed rules for calculating the cif price for molasses (5), (EC) No 1422/95 (6), (EC) No 1423/95 of 23 June 1995 laying down detailed implementing rules for the import of products in the sugar sector other than molasses (7), (EC) No 1464/95 of 27 June 1995 on special detailed rules for the application of the system of import and export licences in the sugar sector (8) and (EC) No 2135/95 of 7 September 1995 laying down detailed rules of application for the grant of export refunds in the sugar sector (9). Those regulations should thus be repealed for the sake of transparency and legal clarity. (15) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: CHAPTER I SCOPE AND DEFINITIONS Article 1 Scope This Regulation lays down, in accordance with Title III of Regulation (EC) No 318/2006, the special detailed rules for the application of the system of import and export licences, the granting of export refunds and the management of imports, including application of additional import duties in the sugar sector. Article 2 Definitions For the purposes of this Regulation: 1. periodic refund means the export refund fixed at regular intervals as referred to in Article 33(2)(a) of Regulation (EC) No 318/2006; 2. candy sugar means sugar which: (a) comprises large crystals at least 5 mm in length, obtained by cooling and slow crystallisation of a sufficiently concentrated sugar solution, and (b) contains 96 % or more sucrose by weight in the dry state, determined in accordance with the polarimetric method. CHAPTER II EXPORT REFUNDS Article 3 Determination of the sucrose content of various sugar syrups eligible for export refund 1. The export refund per 100 kilograms of products listed in Article 1(1)(c) of Regulation (EC) No 318/2006 shall be equal to a basic amount multiplied by the sucrose content of the product in question as determined plus, where applicable, the content of other sugars calculated in sucrose equivalent. 2. Without prejudice to paragraphs 3 and 4, the sucrose content plus, where applicable, the content of other sugars expressed as sucrose shall be the total sugar content resulting from the application of the Lane and Eynon method (copper reduction method) to the inverted solution in accordance with Clerger-Herzfeld. The total sugar content determined in accordance with that method shall be converted into sucrose by multiplying it by a coefficient of 0,95. 3. In the case of syrups of a purity of not less than 85 % but less than 94,5 %, the sucrose content plus, where applicable, the content of other sugars expressed as sucrose shall be fixed at a flat rate of 73 % by weight in the dry state. The percentage purity of syrups shall be calculated by dividing the total sugar content by the dry matter content and multiplying the result by 100. The total sugar content shall be determined in accordance with the method referred to in paragraph 2 and the dry matter content in accordance with the areometric method. 4. In the case of caramel obtained exclusively from non-denatured sugar covered by CN code 1701, the sucrose content plus, where applicable, the content of other sugars expressed as sucrose shall be determined on the basis of the dry matter content. The dry matter content shall be determined on the basis of the density of the diluted solution in a weighted ratio of one to one. The result of the determination of the dry matter content shall be expressed as sucrose by multiplying it by a coefficient of one. However, on request, to take account of caramel as referred to in the first subparagraph, the actual amount used of sucrose plus, where applicable, the content of other sugars expressed as sucrose may be determined where the candy has been manufactured under a customs warehousing or free zone procedure providing equivalent guarantees. 5. The basic amount referred to in paragraph 1 shall not apply to syrups with a purity of less than 85 %. Article 4 Export refund for isoglucose Export refunds may only be granted on the products listed in Article 1(1)(d) and (g) of Regulation (EC) No 318/2006 where the products: (a) are obtained by isomerisation of glucose; (b) have a fructose content by weight in the dry state of not less than 41 %; (c) have a total content by weight in the dry state of polysaccharides and oligosaccharides, including di- and trisaccharides, of not more than 8,5 %. The dry matter content of isoglucose shall be determined on the basis of the density of the diluted solution in a proportion by weight of one to one or, in the case of products with a very high consistency, by drying. CHAPTER III EXPORT LICENCES Article 5 Licence requirement 1. All exportation of products listed in Article 1(1) of Regulation (EC) No 318/2006 except those under point (h) of that Article shall require the issuing of an export licence. 2. For the purposes of applying Article 4(2) of Commission Regulation (EC) No 800/1999 (10), the following product groups are constituted: (a) product group I: the products mentioned in point (b) of Article 1(1) of Regulation (EC) No 318/2006; (b) product group II: the products mentioned in point (c) of Article 1(1) of Regulation (EC) No 318/2006; (c) product group III: the products mentioned in points (d) and (g) of Article 1(1) of Regulation (EC) No 318/2006. Article 6 Export licence with refund 1. Where the refund is fixed pursuant to an invitation to tender held within the Community, the application for an export licence shall be lodged with the competent authority of the Member State in which the statement of award under the tender was issued. 2. Section 20 of the licence application and of the licence shall contain the following indication: Regulation (EC) No 951/2006 (OJ L 178 of 1.7.2006, p. 24), time limit for submission of tenders: ¦ 3. The export licence shall be issued for the quantity entered on the relevant statement of award of tender. Section 22 of the licence shall indicate the rate of the export refund, as stated in that statement, expressed in EUR. It shall contain the following indication: Rate of applicable refund: ¦. 4. Article 49 of Commission Regulation (EC) No 1291/2000 (11) shall not apply. Article 7 Export licence for sugar, isoglucose or inulin syrup without refund Where sugar, isoglucose or inulin syrup in free circulation in the Community market and not considered as out-of-quota is to be exported without refund, section 22 of the licence application and of the licence shall contain the following indication, according to the product in question as the case may be: (Sugar) or (Isoglucose) or (Inulin syrup) not considered as out-of-quota  for export without refund. Article 8 Validity of export licences 1. Export licences for the products listed in Article 1(1)(b) and (c) of Regulation (EC) No 318/2006 relating to quantities exceeding 10 tonnes shall be valid from the actual day of issue until the end of the third month following that of issue. 2. Export licences for quantities of the products listed in Article 1(1)(b) and (c) of Regulation (EC) No 318/2006 not exceeding 10 tonnes shall be valid from the day of issue within the meaning of Article 23(1) of Regulation (EC) No 1291/2000 until the end of the third month following that of issue. In the case referred to in the first subparagraph the party concerned may not use more than one such licence for the same export. 3. Export licences for the products listed in Article 1(1)(a), (d), (e), (f) and (g) of Regulation (EC) No 318/2006 shall be valid from the day of issue within the meaning of Article 23(1) of Regulation (EC) No 1291/2000 until the end of the third month following that of issue. Article 9 Suspension of issuing export licences 1. Where the issue of export licences risks exceeding the available budgetary amounts, or the maximum quantities and/or the expenditure commitments set in the WTO Agreement on Agriculture (12) for the period concerned, the Commission may: (a) set an acceptance percentage for the quantities applied for but for which licences have not yet been issued; (b) reject applications for which export licences have not yet been issued; (c) suspend lodging of licence applications for five working days; it may set the suspension for a longer period in accordance with the procedure referred to in Article 39(2) of Regulation (EC) No 318/2006. 2. The measures provided for in paragraph 1 may also be adopted when export licence applications relate to quantities which exceed or risk to exceed the normal trade pattern for one destination or group of destinations and issuing the licences requested would entail a risk of speculation, distortion of competition between operators, or disturbances of the trade concerned or the Community market. 3. Should the quantities applied for be reduced or refused the security against the licence shall be immediately released for the quantities not granted. 4. Applicants may withdraw their licence applications within 10 working days of publication in the Official Journal of the European Union of an acceptance percentage as indicated in point (a) of paragraph 1 if it is less than 80 %. Member States shall thereupon release the security. CHAPTER IV IMPORT LICENCES Article 10 Import licences and their validity 1. All importation into the Community of the products listed under Article 1(1) except those under point (h) of Regulation (EC) No 318/2006 shall be subject to presentation of an import licence. 2. Import licences for quantities exceeding 10 tonnes of the products listed in Article 1(1)(b) of Regulation (EC) No 318/2006 shall be valid from the actual day of issue until the end of the month following that of issue. Import licences for quantities not exceeding 10 tonnes of the products listed in Article 1(1)(b) of Regulation (EC) No 318/2006 and import licences for the products listed in Article 1(1)(a), (c), (d), (e), (f) and (g) of that Regulation shall be valid from the day of issue within the meaning of Article 23(1) of Regulation (EC) No 1291/2000, until the end of the month following that of issue. CHAPTER V COMMON RULES FOR EXPORT AND IMPORT LICENCES SECTION 1 Issue of licences and security Article 11 Application for and issue of export and import licences 1. Licences for sugar falling within CN code 1701 for quantities exceeding 10 tonnes shall be issued: (a) in the case of import licences, on the third working day following that on which the application was lodged; (b) in the case of export licences, on the fifth working day following that on which the application was lodged; (c) in the case of export licences with advance fixing of the refund, on the fifth working day following that on which the application was lodged provided that no specific action as indicated in Article 9(1) of this Regulation has been taken by the Commission in the meantime. The first subparaph shall not apply to: (a) candy sugar; (b) flavoured sugar; sugar with added colouring matter; (c) preferential sugar for importation into the Community in accordance with Commission Regulation (EC) No 950/2006 (13). 2. When an application for a licence in respect of the products to which the first subparagraph of paragraph 1 applies relates to quantities not exceeding 10 tonnes, the party concerned may not lodge on the same day and with the same competent authority more than one such application. Article 12 Security 1. The security for licences for the products listed in Article 1(1) except those under point (h) of Regulation (EC) No 318/2006 shall be per 100 kilograms of net product, or per 100 kilograms net dry matter of isoglucose, or per 100 kilograms net dry matter in sugar/isoglucose equivalent of inulin syrup, as follows: (a) where the licence is for import:  EUR 0,30 in respect of products falling within CN codes 1701, 1702 and 2106, excluding CN codes 1702 50 00 and 1702 90 10 and inulin syrup,  EUR 0,06 in respect of products falling within CN codes 1212 91, 1212 99 20 and 1703,  EUR 0,60 in respect of inulin syrup falling within CN codes ex 1702 60 80 and 1702 90 80; (b) where the licence is for export:  EUR 11,00 in respect of products falling within CN code 1701,  EUR 0,90 in respect of products falling within CN codes 1212 91, 1212 99 20 and 1703,  EUR 4,20 in respect of products falling within CN codes 1702 20, 1702 60 95, 1702 90 60, 1702 90 71, 1702 90 99 and 2106 90 59, excluding inulin syrup,  EUR 4,20 in respect of products falling within CN codes 1702 30 10, 1702 40 10, 1702 60 10, 1702 90 30 and 2106 90 30,  EUR 8,00 in respect of inulin syrup falling within CN code 1702 60 80 and EUR 0.60 in respect of inulin syrup falling within CN code 1702 90 80. 2. For the products falling within CN code 1701, the licence holder shall lodge a supplementary security if: (a) the obligation to export arising from export licences, other than those issued under an invitation to tender opened in the Community, is not fulfilled, except in cases of force majeure, and (b) the amount of the security as referred to in the first and the second indents of paragraph 1 (b) is inferior to the amount of the export refund in force on the last day of validity of the licence, after reduction of the refund indicated on the licence. The amount of the supplementary security shall be equal to the difference between the amounts referred to under point (b) of the first subparagraph. SECTION 2 Licences for specific (EX/IM) refining operations Article 13 General rules 1. By way of derogation from Article 2 of Regulation (EC) No 1291/2000, where, on the basis of authorisation under Article 116 of Council Regulation (EEC) No 2913/92 (14), the exportation of white sugar falling within CN code 1701 99 10 is followed by the importation of raw sugar falling within CN codes 1701 11 10, 1701 11 90, 1701 12 10 and 1701 12 90, licences shall be required to export the white sugar and to import the raw sugar. 2. By way of derogation from Article 9 of Regulation (EC) No 1291/2000, the rights deriving from the export and import licences referred to in paragraph 1 shall not be transferable. Article 14 Applications for licences 1. The application for an export licence for white sugar shall not be accepted unless the authorisation referred to in Article 13(1) is produced and at the same time an application for an import licence for raw sugar is lodged. 2. The application for an import licence shall relate to a quantity of raw sugar of the standard quality which, having regard to its yield, corresponds to the quantity of white sugar shown on the application for an export licence. The yield of the raw sugar shall be calculated by deducting 100 from the amount obtained by multiplying by two the degree of polarisation of the sugar. Where the imported raw sugar does not correspond to the standard quality, the quantity of raw sugar to be imported under the licence shall be calculated by multiplying the quantity of raw sugar of the standard quality referred to in the licence by an corrective factor. The corrective factor shall be obtained by dividing 92 by the percentage yield of the raw sugar actually imported. 3. Section 20 of the application for an export licence and of the export licence for white sugar, and of the application for an import licence and of the import licence for raw sugar, shall contain the following indication: EX/IM, Article 116 of Regulation (EEC) No 2913/92  licence valid in. .. (issuing Member State). Section 20 of the export licence shall also contain the number of the corresponding import licence, and in the relevant section of the import licence the number of the corresponding export licence. 4. A cancellation under Article 13(2) of Regulation (EC) No 1291/2000 shall apply simultaneously to both the import licence and the export licence as referred to in paragraph 1. Article 15 Validity of the licences 1. By way of derogation from Articles 9 and 11 the export licence for white sugar and the import licence for raw sugar shall be valid: (a) until 30 June where the application has been lodged, within the meaning of Article 17(1) of Regulation (EC) No 1291/2000, on or after 1 October of the marketing year in question, (b) until 30 September where the application has been lodged, within the meaning of Article 17(1) of Regulation (EC) No 1291/2000, on or after 1 July of the marketing year in question. 2. In application of Article 561 of Regulation (EEC) No 2454/93, the time limit within which the import of raw sugar corresponding to a previous export of white sugar must be carried out shall be the same as the period of validity of the import licence for the raw sugar. Article 16 Security 1. By way of derogation from Article 12(1) and without prejudice to the following paragraphs, the security for the import licences referred to in Article 13(1) shall be EUR 11.50 per 100 kilograms net. 2. Article 8(4) of Regulation (EC) No 1291/2000 shall not apply to the export licences referred to in Article 13(1) of this Regulation. Article 35(4) of Regulation (EC) No 1291/2000 shall not apply to the import licences referred to in Article 13(1) of this Regulation. 3. By way of derogation from Articles 8(5) and 35(1) of Regulation (EC) No 1291/2000: (a) the whole of the security in respect of the import licence shall be released only where the quantity of raw sugar actually imported is equal to or greater than the quantity of white sugar actually exported, taking into account the yield of the raw sugar; (b) where the quantity of raw sugar actually imported is less than the quantity of white sugar actually exported, then the security shall be forfeit for an amount corresponding to the difference between the amount of white sugar actually exported and the amount of raw sugar actually imported. Point (b) of the first subparagraph shall be applied having regard to the yield of the raw sugar involved. CHAPTER VI COMMUNICATION OF MEMBER STATES Article 17 Communication on export licences issued With regard to exports to third countries, each Member State shall notify to the Commission by the 15th of each month in respect of the preceding month: (a) the quantities for which licences have actually been issued with the amounts of export refunds fixed pursuant to Article 33(2)(a) of Regulation (EC) No 318/2006 broken down between:  white sugar falling within CN codes 1701 91 00, 1701 99 10 and 1701 99 90,  tel quel raw sugar falling within CN codes 1701 11 90 and 1701 12 90,  sucrose syrups, expressed as white sugar, falling within CN codes 1702 60 90, 1702 90 60, 1702 90 71, 1702 90 99 and 2106 90 59,  isoglucose, expressed as dry matter, falling within CN codes 1702 40 10, 1702 60 10, 1702 90 30 and 2106 90 30,  inulin syrup, expressed as dry matter equivalent sugar/isoglucose, falling within CN code ex 1702 60 90; (b) the quantities of white sugar falling within CN code 1701 99 10 for which a licence has actually been issued with the amounts of export refunds fixed pursuant to Article 33(2)(b) of Regulation (EC) No 318/2006; (c) the quantities, with the corresponding amounts of export refunds fixed pursuant to Article 33(2)(a) of Regulation (EC) No 318/2006, of white sugar, the quantities of raw sugar and sucrose syrup, expressed as white sugar, and the quantities of isoglucose, expressed as dry matter, for which an export licence has actually been issued with a view to export in the form of products referred to in Article 1(2)(b) of Council Regulation (EC) No 2201/96 (15). Article 18 Communication on quantities exported Each Member State shall notify to the Commission: 1. not later than the end of each calendar month in respect of the preceding calendar month, the quantities of white sugar referred to in Article 17(b) exported in accordance with Article 8(4) and (5) of Regulation (EC) No 1291/2000; 2. for each calendar month, and not later than the end of the third calendar month following the calendar month in question: (a) the quantities with the corresponding amounts of export refunds of sugar and syrup, expressed as white sugar, referred to in Article 5(1) fourth indent of Regulation (EC) No 1291/2000 exported without further processing and without an export licence; (b) the quantities of sugar covered by quotas exported as white sugar or in the form of processed products, expressed as white sugar, for which an export licence has been issued for the implementation of Community and national food aid under international conventions or other complementary programmes and for the implementation of other Community measures for the free supply of food; (c) in the case of exports referred to in the second paragraph of Article 4 of Regulation (EC) No 800/1999, the quantities of sugar and sucrose syrups, expressed as white sugar, and of isoglucose, expressed as dry matter, exported without further processing, together with the amounts of the corresponding refunds; (d) the quantities, with the corresponding amounts of export refunds fixed pursuant to Article 33(2)(a) of Regulation (EC) No 318/2006, of white sugar, the quantities of raw sugar and sucrose syrup, expressed as white sugar, and the quantities of isoglucose, expressed as dry matter, exported in the form of the products referred to in Annex II to Council Regulation (EC) No 1255/1999 (16) and in the form of the products referred to in Annex II to Commission Regulation (EC) No 1043/2005 (17); (e) in the case of exports referred to in Article 17(c) and in point (d) of this Article, the quantities exported without refund. The notifications referred to in points (d) and (e) shall be supplied separately to the Commission for each Regulation applicable to the processed product in question. Article 19 Communication on import licences Each Member State shall notify to the Commission: 1. each month, in respect of the preceding month, the quantities of tel quel white sugar and raw sugar other than preferential sugar, or sugar syrups, of isoglucose and inulin syrup for which an import licence has actually been issued; 2. each week in respect of the previous week, the quantities of white sugar and tel quel raw sugar for which an import or export licence has been issued pursuant to Article 13; 3. for each quarter and, separately not later than the end of the second calendar month following the quarter in question, the quantities of sugar imported from third countries and exported as compensating products under the inward processing arrangements referred to in Article 116 of Regulation (EEC) No 2913/92. Article 20 Ad hoc communication on export licences with refund Upon request of the Commission and for the time-period indicated, Member States shall immediately start notifying on a daily basis to the Commission: (a) for quantities exceeding 10 tonnes, all applications for export licences for products eligible for periodic refund; (b) the quantities affected by measures taken pursuant to Article 9(1). Article 21 Means of communication The communication of Member States provided for in this Chapter shall be made by electronic means using the forms made available to the Member States by the Commission. CHAPTER VII MANAGEMENT OF IMPORTS SECTION 1 Calculating cif prices for white sugar and raw sugar Article 22 Determination of cif prices The Commission shall determine the cif prices for white sugar and raw sugar on the basis of the most favourable purchasing opportunities on the world market. Those prices shall be calculated in accordance with Articles 23 to 26. Article 23 Information to be taken into account When the most favourable purchasing opportunities on the world market are being established, account shall be taken of all information available to the Commission either directly or though the competent agencies of the Member States relating to: (a) offers on the world market; (b) quotations on exchanges which are important to the international sugar trade; (c) prices recorded on important markets in third countries; (d) sales concluded in international trade. Article 24 Information to be disregarded When the most favourable purchasing opportunities are being established, information shall be disregarded: (a) if the goods are not of sound and fair marketable quality, or (b) if the possibility of obtaining them at the price indicated in the offer relates only to a small quantity which is not representative of the market, or (c) if the general trend of prices or the information available to the Commission leads the latter to assume that the price indicated in the offer is not representative of actual market trends. Article 25 Adjustment to port of Rotterdam 1. Prices which are not valid for delivery in bulk cif Rotterdam shall be adjusted. When the adjustment is made, account shall be taken in particular of the difference in the cost of transporting the goods between the port of shipment and the port of destination and between the port of shipment and Rotterdam. 2. If the price relates to goods in bags it shall be reduced by 0,88 EUR per 100 kilograms. Article 26 Adjustment to standard quality 1. When prices which relate to qualities other than the standard quality are being adjusted: (a) the increases or reductions fixed in accordance with Article 18 of Regulation (EC) No 318/2006 shall be applied to white sugar; (b) the corrective factors obtained by dividing 92 by the percentage yield of the sugar to which the price relates shall be applied to raw sugar. 2. Yield shall be calculated in accordance with the method described in Point III (3) of Annex I to Regulation (EC) No 318/2006. SECTION 2 Determination of the standard quality and calculation of the cif price for molasses Article 27 Standard quality of molasses The standard quality molasses shall: (a) be of sound and fair marketable quality; (b) have a total sugar content of 48 %. Article 28 Determination of cif prices The Commission shall determine the cif prices for molasses on the basis of the most favourable purchasing opportunities on the world market. Those prices shall be calculated in accordance with Articles 29 to 33. Article 29 Information to be taken into account When the most favourable purchasing opportunities on the world market are being established, account shall be taken of all information relating to: (a) offers on the world market; (b) prices recorded on important markets in third countries; (c) sales concluded in international trade, which are available to the Commission either directly or through the competent agencies of the Member States. Article 30 Information to be disregarded When the most favourable purchasing opportunities on the world market are being established, information shall be disregarded: (a) if the goods are not of sound and fair marketable quality, or (b) if the possibility of obtaining them at the price indicated in the offer relates only to a small quantity which is not representative of the market, or (c) if the general trend of prices or the information available to the Commission leads the latter to assume that the price indicated in the offer is not representative of actual market trends. Article 31 Adjustments to port of Amsterdam Prices which are not valid for delivery in bulk cif Amsterdam shall be adjusted. When the adjustment is made, account shall be taken in particular of the difference in the cost of transporting the goods between the port of shipment and the port of destination and between the port of shipment and Amsterdam. Article 32 Adjustments to the standard quality Prices determined when the most favourable purchasing opportunities are being established and which do not relate to the standard quality shall be: (a) increased by one forty-eighth for each percentage point of total sugar content where the sugar content of the molasses concerned is less than 48 %; (b) reduced by one forty-eighth for each percentage point of total sugar content where the sugar content of the molasses concerned is more than 48 %. Article 33 Average price When the most favourable purchasing opportunities on the world market are being established, an average of several prices may be taken as a basis, provided this average can be regarded as being representative of actual market trends. SECTION 3 Additional import duty Article 34 Additional duty for molasses 1. The additional import duties referred to in Article 27(1) of Regulation (EC) No 318/2006 shall be applied to molasses falling within CN codes 1703 10 00 and 1703 90 000. 2. For the purposes of this Regulation, representative prices for molasses on the world market or on the Community import market as referred to Article 27(2) of Regulation (EC) No 318/2006 shall mean the cif prices for those products determined by the Commission in accordance with Section 2, hereinafter referred to as molasses representative prices. Those prices shall be fixed for each marketing year in accordance with the procedure referred to in Article 39(2) of Regulation (EC) No 318/2006. The Commission may amend them during that period where the information available to it indicates a change in the representative prices previously fixed of at least EUR 0,5 per 100 kilograms. 3. Member States shall provide the Commission by the 15th of each month with the available information referred to in Article 29. Article 35 Trigger prices for molasses For 100 kilograms of molasses of the standard quality referred to in Article 27 of this Regulation, the trigger price referred to in Article 27(2) of Regulation (EC) No 318/2006 shall be equivalent to: (a) EUR 7,90 for molasses falling within CN code 1703 10 00; (b) EUR 8,20 for molasses falling within CN code 1703 90 00. Article 36 Additional duty for sugar products 1. The additional import duties referred to in Article 27(1) of Regulation (EC) No 318/2006 shall be applied to products falling within CN codes 1701 11 10, 1701 11 90, 1701 12 10, 1701 12 90, 1701 91 00, 1701 99 10, 1701 99 90 and 1702 90 99. 2. For the purposes of this Regulation, representative prices for white sugar and raw sugar on the world market or on the Community import market as referred to in Article 27(2) of Regulation (EC) No 318/2006 shall mean the cif prices for those products established under Section 1, hereinafter referred to as sugar representative prices. Those prices shall be fixed for each marketing year in accordance with the procedure referred to in Article 39(2) of Regulation (EC) No 318/2006. The Commission may amend them during that period if the fluctuation in the elements of the calculation produces a rise or fall of EUR 1,20 per 100 kilograms or more in relation to the sugar representative prices fixed previously. 3. The sugar representative price for products falling within CN code 1702 90 99 shall be the representative price fixed for white sugar applied per 1 % of sucrose content per 100 kilograms net of the product in question. Article 37 Trigger prices for sugar products For 100 kilograms of net product, the trigger price referred to in Article 27(2) of Regulation (EC) No 318/2006 shall be equivalent to: (a) EUR 53,10 for white sugar falling within CN codes 1701 99 10 and 1701 99 90 of the standard quality referred to in Point II of Annex I to Regulation (EC) No 318/2006; (b) EUR 64,7 for sugar falling within CN code 1701 91 00; (c) EUR 54,10 for raw beet sugar falling within CN code 1701 12 90 of the standard quality referred to in Point III of Annex I to Regulation (EC) No 318/2006; (d) EUR 41,30 for raw beet sugar falling within CN code 1701 12 10 of the standard quality referred to in Point III of Annex I to Regulation (EC) No 318/2006; (e) EUR 55,20 for raw cane sugar falling within CN code 1701 11 90 of the standard quality referred to in Point III of Annex I to Regulation (EC) No 318/2006; (f) EUR 41,80 for raw cane sugar falling within CN code 1701 11 10 of the standard quality referred to in Point III of Annex I to Regulation (EC) No 318/2006; (g) EUR 1,184 for the products falling within CN code 1702 90 99 per 1 % of sucrose content. Article 38 Proofs 1. The amount of the additional import duties for each of the types of molasses referred to in Article 34(1) and sugar products referred to in Article 36(1) shall be established on the basis of the cif import price of the consignment in question in accordance with Article 39. In the case of molasses the cif import price of the consignment in question shall be converted into the price of molasses of the standard quality by adjustment as referred to in Article 32. In the case of white or raw sugar the cif import price of the consignment in question shall be converted into the price of sugar of the standard quality as defined, respectively, in Points II and III of Annex I to Regulation (EC) No 318/2006, or the equivalent price for the product falling within CN code 1702 90 99, as the case may be. 2. When the cif import price per 100 kilograms of a consignment is higher than the applicable molasses representative price referred to in Article 34(2) or sugar representative price referred to in Article 36(2), the importer shall present to the competent authorities of the importing Member State at least the following proofs: (a) the purchasing contract, or any other equivalent document; (b) the insurance contract; (c) the invoice; (d) the certificate of origin (where applicable); (e) the transport contract; (f) in the case of sea transport, the bill of lading. For the verification of the cif import price of the consignment in question the authorities of the importing Member State may require any other information and documents they deem necessary. 3. In the case referred to in paragraph 2, the importer shall lodge the security referred to in Article 248(1) of Regulation (EEC) No 2454/93, equal to the difference between the amount of additional import duty calculated on the basis of the representative price applicable to the product in question and the amount of additional import duty calculated on the basis of cif import price of the consignment in question. 4. The security lodged shall be released to the extent that proof of the conditions of disposal is provided to the satisfaction of the competent authorities. Otherwise, the security shall be forfeit by way of payment of the additional import duties. 5. If on verification the competent authorities establish that the requirements of this Article have not been met, they shall recover the duty due in accordance with Article 220 of Regulation (EEC) No 2913/92. The amount of the duty to be recovered or remaining to be recovered shall include interest from the date the goods were released for free circulation up to the date of recovery. The interest rate applied shall be that in force for recovery operations under national law. Article 39 Calculation of the additional import duty If the difference between the trigger price in question referred to in Article 34 for molasses or Article 36 for sugar products and the cif import price of the consignment in question: (a) is 10 % or less of the trigger price, the additional duty shall be zero; (b) is more than 10 % but less than or equal to 40 % of the trigger price, the additional duty shall be 30 % of the amount over and above 10 %; (c) is more than 40 % but less than or equal to 60 % of the trigger price, the additional duty shall be 50 % of the amount over and above 40 %, to which shall be added the additional duty referred to in point (b); (d) is more than 60 % but less than or equal to 75 % of the trigger price, the additional duty shall be 70 % of the amount over and above 60 %, to which shall be added the additional duties referred to in points (b) and (c); (e) is more than 75 % of the trigger price, the additional duty shall be 90 % of the amount over and above 75 %, to which shall be added the additional duties referred to in points (b), (c) and (d). SECTION 4 Suspension or reduction of import duties for molasses Article 40 Suspension of the application of the import duties for molasses Where the molasses representative price referred to in Article 34(2) plus the import duty applicable to cane molasses falling within CN code 1703 10 00, or to beet molasses falling within CN code 1703 90 00, exceed, for the product in question, 8,21 EUR/100 kg, the import duties shall be suspended and replaced by the amount of the difference found by the Commission. This amount shall be fixed at the same time as the representative prices referred to in Article 34(2). However, where there is a risk that suspension of import duties may have adverse effects on the Community market in molasses, provision may be made in accordance with the procedure referred to in Article 39(2) of Regulation (EC) No 318/2006 for not applying that suspension for a specific period. Article 41 Preferential import of molasses 1. The total import duty applicable to cane molasses falling within CN code 1703 10 00, or to beet molasses falling within CN code 1703 90 00 originating in the African, Caribbean and Pacific (ACP) states, shall be reduced to zero up to a quota limit of 600 000 tonnes per marketing year. However, this quota will amount to 750 000 tonnes in the 2006/2007 marketing year. 2. For the purposes of this Article, the concept of originating product and the administrative cooperation methods shall be those laid down in Protocol No 1 annexed to the Cotonou Agreement. 3. The tariff quota referred to in the first paragraph shall be managed by the Commission in accordance with Articles 308a, 308b and 308 c of Regulation (EEC) No 2454/93. SECTION 5 Calculation of the sucrose content of raw sugar and certain syrups Article 42 Calculating methods 1. If the yield of imported raw sugar as determined in accordance with Point III of Annex I to Regulation (EC) No 318/2006 differs from the yield fixed for the standard quality, the customs tariff duty for products falling within CN codes 1701 11 10 and 1701 12 10, and the additional duty for products falling within CN codes 1701 11 10, 1701 11 90, 1701 12 10 and 1701 12 90 to be levied per 100 kilograms of the said raw sugar shall be calculated by multiplying the corresponding duty fixed for raw sugar of the standard quality by a correcting coefficient. The correcting coefficient shall be obtained by dividing the percentage of the yield of the imported raw sugar by 92. 2. For the products referred to in Article 1(1)(c) of Regulation (EC) No 318/2006, the sucrose content, including other sugars expressed as sucrose, shall be determined by the application of the Lane and Eynon method (copper reduction method) to the solution inverted according to Clerget-Herzfeld. The total sugar content thus determined shall be expressed as sucrose by multiplying by 0,95. However, the sucrose content, including other sugars expressed as sucrose, of products containing less than 85 % sucrose or other sugars expressed as sucrose, and invert sugar expressed as sucrose shall be determined by ascertaining the dry matter content. The dry matter content shall be determined according to the specific gravity of the solution diluted in a proportion of 1 to 1 by weight and, for solid products, by drying. The dry matter content shall be expressed as sucrose by multiplying by the coefficient 1. 3. For the products referred to in Article 1(1)(d) and (g) of Regulation (EC) No 318/2006, the dry matter content shall be determined in accordance with the second subparagraph of paragraph 2 of this Article. 4. For the products referred to in Article 1(1)(e) of Regulation (EC) No 318/2006, the conversion into sucrose equivalent shall be obtained by multiplying the dry matter determined in accordance with the second subparagraph of paragraph 2 of this Article by the coefficient 1,9. CHAPTER VIII REPEAL AND FINAL PROVISION Article 43 Repeal Regulation (EEC) No 784/68, Regulation (EEC) No 785/68, Regulation (EC) No 1422/95, Regulation (EC) No 1423/95, Regulation (EC) No 1464/95 and Regulation (EC) No 2135/95 are hereby repealed. Regulation (EC) No 1464/95 shall however remain applicable to licences issued under its provisions before 1 July 2006. Article 44 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. (2) OJ L 348, 21.12.2002, p. 5. (3) OJ L 253, 11.10.1993, p. 1. (4) OJ L 145, 27.6.1968, p. 10. Regulation as amended by Regulation (EC) No 260/96 (OJ L 34, 13.2.1996, p. 16). (5) OJ L 145, 27.6.1968, p. 12. Regulation as amended by Regulation (EC) No 1422/95. (6) OJ L 141, 24.6.1995, p. 12. Regulation as amended by Regulation (EC) No 79/2003 (OJ L 13, 18.1.2003, p. 4). (7) OJ L 141, 24. 6.1995, p. 16. Regulation as last amended by Regulation (EC) No 1951/2005 (OJ L 312, 29.11.2005, p. 45). (8) OJ L 144, 28.6.1995, p. 14. Regulation as last amended by Regulation (EC) No 96/2004 (OJ L 15, 22.1.2004, p. 3). (9) OJ L 214, 8.9.1995, p. 16. (10) OJ L 102, 17.4.1999, p. 11. (11) OJ L 152, 24.6.2000, p. l. (12) OJ L 336, 23.12.1994, p. 22. (13) See page 1 of his Official Journal. (14) OJ L 302, 19.10.1992, p. 1. (15) OJ L 297, 21.11.1996, p. 29. (16) OJ L 160, 26.6.1999, p. 48. (17) OJ L 172, 5.7.2005, p. 24. ANNEX I A. Indication referred to in Article 6(2):  in Spanish: «Reglamento (CE) no 951/2006 (DO L 178 de 1.7.2006, p. 24), plazo para la presentaciÃ ³n de ofertas: ¦ »,  in Czech: NaÃ Ã ­zenÃ ­ (ES) Ã . 951/2006 (Ã Ã . vÃ st. L 178, 1.7.2006, s. 24), lhÃ ¯ta pro pÃ edloÃ ¾enÃ ­ nabÃ ­dek vyprÃ ¡Ã ­: ¦   in Danish: »Forordning (EF) nr. 951/2006 (EUT L 178 af 1.7.2006, s. 24), frist for indgivelse af tilbud: ¦ «  in German: Verordnung (EG) Nr. 951/2006 (ABl. L 178 vom 1.7.2006, S. 24), Ablauf der Angebotsfrist am: ¦   in Estonian: MÃ ¤Ã ¤rus (EÃ ) nr 951/2006 (ELT L 178, 1.7.2006, lk 24), pakkumiste esitamise tÃ ¤htaeg: ¦   in Greek: «Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 951/2006 (Ã Ã  L 178 Ã Ã ·Ã  1.7.2006, Ã . 24), ÃÃ Ã ¿Ã ¸Ã µÃ Ã ¼Ã ¯Ã ± Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã ÃÃ ¿Ã ²Ã ¿Ã »Ã ® ÃÃ Ã ¿Ã Ã Ã ¿Ã Ã Ã ½: ¦ »  in English: Regulation (EC) No 951/2006 (OJ L 178, 1.7.2006, p. 24), time limit for submission of tenders: ¦  in French: «RÃ ¨glement (CE) no 951/2006 (JO L 178 du 1.7.2006, p. 24), dÃ ©lai de prÃ ©sentation des offres: ¦ »  in Italian: «Regolamento (CE) n. 951/2006 (GU L 178 del 1.7.2006, pag. 24), termine per la presentazione delle offerte: ¦ »  in Latvian: Regula (EK) Nr. 951/2006 (OV L 178, 1.7.2006., 24. lpp.), piedÃ vÃ jumu iesniegÃ ¡anas termiÃ Ã ¡: ¦   in Lithuanian: Reglamentas (EB) Nr. 951/2006 (OL L 178, 2006 7 1, p. 24), galutinis paraiÃ ¡kÃ ³ pateikimo terminas: ¦   in Hungarian: 951/2006/EK rendelet (HL L 178, 2006.7.1., 24. o.), a pÃ ¡lyÃ ¡zatok benyÃ ºjtÃ ¡sÃ ¡nak hatÃ ¡rideje: ¦   in Dutch: Verordening (EG) nr. 951/2006 (PB L 178 van 1.7.2006, p. 24), termijn voor het indienen van de aanbiedingen: ¦   in Polish: RozporzÃ dzenie (WE) nr 951/2006 (Dz.U. L 178 z 1.7.2006, str. 24), termin skÃ adania ofert: ¦   in Portuguese: «Regulamento (CE) n.o 951/2006 (JO L 178 de 1.7.2006, p. 24), prazo para apresentaÃ §Ã £o de propostas: ¦ »  in Slovak: Nariadenie (ES) Ã . 951/2006 (Ã . v. EÃ  L 178, 1.7.2006, s. 24), lehota na predkladanie ponÃ ºk: ¦   in Slovene: Uredba (ES) Ã ¡t. 951/2006 (UL L 178, 1.7.2006, str. 24), rok za oddajo predlogov: ¦   in Finnish: Asetus (EY) N:o 951/2006 (EUVL L 178, 1.7.2006, s. 24), tarjousten tekemiselle asetettu mÃ ¤Ã ¤rÃ ¤aika pÃ ¤Ã ¤ttyy: ¦   in Swedish: FÃ ¶rordning (EG) nr 951/2006 (EUT L 178, 1.7.2006, s. 24), tidsgrÃ ¤ns fÃ ¶r inlÃ ¤mnande av anbudsinfordran: ¦  B. Indication referred to in Article 6(3):  in Spanish: «Tasa de la restituciÃ ³n aplicable: ¦ »,  in Czech: sazba pouÃ ¾itelnÃ © nÃ ¡hrady   in Danish: »Restitutionssats «  in German: Anwendbarer Erstattungssatz   in Estonian: Kohaldatav toetuse mÃ ¤Ã ¤r   in Greek: «Ã Ã Ã ¿Ã  Ã Ã ·Ã  Ã ¹Ã Ã Ã Ã ¿Ã Ã Ã ±Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®Ã  »  in English: rate of applicable refund  in French: «Taux de la restitution applicable »  in Italian: «Tasso della restituzione applicabile: ... »  in Latvian: PiemÃ rojamÃ  eksporta kompensÃ cijas likme   in Lithuanian: Taikoma grÃ Ã ¾inamosios iÃ ¡mokos norma   in Hungarian: AlkalmazandÃ ³ visszatÃ ©rÃ ­tÃ ©s mÃ ©rtÃ ©ke: ¦   in Dutch: Toe te passen restitutiebedrag: ¦   in Polish: stawka stosowanej refundacji   in Portuguese: «Taxa da restituiÃ §Ã £o aplicÃ ¡vel: ¦ »  in Slovak: vÃ ½Ã ¡ka uplatniteÃ ¾nej nÃ ¡hrady   in Slovene: viÃ ¡ina nadomestila   in Finnish: Tuetta vietÃ ¤vÃ ¤ [sokeri] tai [isoglukoosi] tai [inuliinisiirappi], jota ei pidetÃ ¤ kiintiÃ ¶n ulkopuolisena .  in Swedish: Exportbidragssatsen: ¦  C. Indications referred to in Article 7:  in Spanish: «[AzÃ ºcar] o [Isoglucosa] o [Jarabe de inulina] no considerado al margen de cuota  para la exportaciÃ ³n sin restituciÃ ³n »,  in Czech: (Cukr) nebo (Isoglukosa) nebo (InulinovÃ ½ sirup), (kterÃ ½/kterÃ ¡) se nepovaÃ ¾uje za produkt mimo rÃ ¡mec kvÃ ³t, pro vÃ ½voz bez nÃ ¡hrady.   in Danish: »[Sukker] eller [Isoglucose] eller [Inulinsirup], der ikke anses for at vÃ ¦re »uden for kvote « til eksport uden restitution «  in German: [Nicht als Nichtquotenerzeugung geltender Zucker]/[Nicht als Nichtquotenerzeugung geltende Isoglukose]/[Nicht als Nichtquotenerzeugung geltender Inulinsirup] fÃ ¼r die Ausfuhr ohne Erstattung   in Estonian: KvoodivÃ ¤lisena mittekÃ ¤sitatava [suhkru] vÃ µi [isoglÃ ¼koosi] vÃ µi [inuliinisiirupi] eksportimiseks ilma toetuseta.   in Greek: «[Ã Ã ¬Ã Ã ±Ã Ã ·] Ã ® [ÃÃ Ã ¿Ã ³Ã »Ã Ã ºÃ Ã ¶Ã ·] Ã ® [Ã £Ã ¹Ã Ã ÃÃ ¹ Ã ¹Ã ½Ã ¿Ã Ã »Ã ¯Ã ½Ã ·Ã ] ÃÃ ¿Ã Ã ´Ã µÃ ½ Ã ¸Ã µÃ Ã Ã µÃ ¯Ã Ã ±Ã ¹ Ã µÃ ºÃ Ã Ã  ÃÃ ¿Ã Ã Ã Ã Ã Ã Ã ·Ã   ÃÃ Ã ¿Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã Ã Ã ¯Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®. »  in English: (Sugar) or (Isoglucose) or (Inulin syrup) not considered as out-of-quota  for export without refund.  in French: «[Sucre] ou [isoglucose] ou [sirop d'inuline] non considÃ ©rÃ © hors quota  pour les exportations sans restitution. »  in Italian: «[Zucchero] o [isoglucosio] o [sciroppo di inulina] non considerato fuori quota  per le esportazioni senza restituzione »  in Latvian: [Cukurs] vai [izoglikoze] vai [inulÃ «na sÃ «rups], kas nav uzskatÃ ms par Ã rpuskvotu  produkciju eksportam bez kompensÃ cijas.   in Lithuanian: VirÃ ¡kvotiniu nelaikomas (cukrus) ar (izogliukozÃ ) ar (inulino sirupas) eksportui be grÃ Ã ¾inamosios iÃ ¡mokos.   in Hungarian: A [cukrot] vagy az [izoglÃ ¼kÃ ³zt] vagy az [inulinszirupot] nem tekintik »kvÃ ³tÃ ¡n felÃ ¼linek « a visszatÃ ©rÃ ­tÃ ©s nÃ ©lkÃ ¼li kivitel tekintetÃ ©ben.   in Dutch: [Suiker] of [Isoglucose] of [Inulinestroop] die niet als buiten het quotum geproduceerd  wordt beschouwd, bestemd voor uitvoer zonder restitutie.   in Polish: [Cukier] lub [Izoglukoza] lub [Syrop inulinowy] niezaliczany/-a do produktÃ ³w »pozakwotowych «, przeznaczony/-a na wywÃ ³z bez refundacji.   in Portuguese: «[AÃ §Ã ºcar] ou [Isoglucose] ou [Xarope de inulina] nÃ £o considerado(a) extra-quota  para exportaÃ §Ã £o sem restituiÃ §Ã £o. »  in Slovak: [Cukor] alebo [izoglukÃ ³za] alebo [inulÃ ­novÃ ½ sirup], ktorÃ ½ sa nepovaÃ ¾uje za nad rÃ ¡mec kvÃ ³ty na vÃ ½voz bez nÃ ¡hrady.   in Slovene: [Sladkor] ali [izoglukoza] ali [inulinski sirup] se ne Ã ¡tejejo kot izven kvote za izvoz brez nadomestila.   in Finnish: Tuetta vietÃ ¤vÃ ¤ [sokeri] tai [isoglukoosi] tai [inuliinisiirappi], jota ei pidetÃ ¤ kiintiÃ ¶n ulkopuolisena .  in Swedish: [Socker] eller [isoglukos] eller [inulinsirap] som inte anses vara utomkvotsprodukter fÃ ¶r export utan bidrag.  D. Indication referred to in Article 14(3):  in Spanish: «EX/IM, artÃ ­culo 116 del Reglamento (CEE) no 2913/92  certificado vÃ ¡lido en ¦ (Estado miembro de emisiÃ ³n). »,  in Czech: EX/IM, Ã lÃ ¡nek 116 naÃ Ã ­zenÃ ­ (EHS) Ã . 2913/92  licence platnÃ ¡ v ¦ (vydÃ ¡vajÃ ­cÃ ­ Ã lenskÃ ½ stÃ ¡t)   in Danish: »EX/IM, artikel 116 i forordning (EÃF) nr. 2913/92  licens gyldig i ¦ (udstedende medlemsstat) «  in German: EX/IM, Artikel 116 der Verordnung (EWG) Nr. 2913/92  Lizenz gÃ ¼ltig in ¦ (erteilender Mitgliedstaat)   in Estonian: EX/IM, mÃ ¤Ã ¤ruse (EMÃ ) nr 2913/92 artikkel 116  litsents kehtib ¦ (vÃ ¤ljaandev liikmesriik).   in Greek: «EX/IM, Ã ¬Ã Ã ¸Ã Ã ¿ 116 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2913/92  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã ¹Ã Ã Ã Ã µÃ ¹ Ã Ã  ¦ (Ã ºÃ Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã ­Ã ºÃ ´Ã ¿Ã Ã ·Ã ). »  in English: EX/IM, Article 116 of Regulation (EEC) No 2913/92  licence valid in ¦ (issuing Member State),  in French: «EX/IM, article 116 du rÃ ¨glement (CEE) no 2913/92  certificat valable au/en (Ã tat membre d'Ã ©mission) »  in Italian: «EX/IM, articolo 116 del regolamento (CEE) n. 2913/92  titolo valido in ... (Stato membro di rilascio) »  in Latvian: EX/IM, Regulas (EEK) Nr. 2913/92 116. pants  licence ir derÃ «ga ¦ (izsniedzÃ ja dalÃ «bvalsts)  in Lithuanian: EX/IM, Reglamento (EEB) Nr. 2913/92 116 straipsnis  licencija galioja ¦ (iÃ ¡duodanti valstybÃ  narÃ )   in Hungarian: EX/IM, a 2913/92/EGK rendelet 116. cikke  az engedÃ ©ly ¦-ban/-ben (kibocsÃ ¡tÃ ³ tagÃ ¡llam) Ã ©rvÃ ©nyes.   in Dutch: EX/IM, artikel 116 van Verordening (EEG) nr. 2913/92  certificaat geldig in ¦ (lidstaat van afgifte)   in Polish: EX/IM, art. 116 rozporzÃ dzenia (EWG) nr 2913/92  pozwolenie waÃ ¼ne w (paÃ stwo czÃ onkowskie wydajÃ ce pozwolenie).   in Portuguese: «EX/IM, Artigo 116.o do Regulamento (CEE) n.o 2913/92  certificado eficaz em ¦ (Estado-Membro de emissÃ £o). »  in Slovak: vÃ ½voz/dovoz, Ã lÃ ¡nok 116 nariadenia (EHS) Ã . 2913/92  licencia platnÃ ¡ v ¦ ( vydÃ ¡vajÃ ºci Ã lenskÃ ½ Ã ¡tÃ ¡t)   in Slovene: IZ/UV, Ã len 116 Uredbe (EGS) Ã ¡t. 2913/92  dovoljenje veljavno v ¦ (drÃ ¾ava Ã lanica izdajateljica).   in Finnish: EX/IM, asetuksen (ETY) N:o 2913/92 116 artikla  Todistus on voimassa ¦ (myÃ ¶ntÃ ¤jÃ ¤jÃ ¤senvaltio),   in Swedish: EX/IM, artikel 116 i fÃ ¶rordning (EEG) nr 2913/92  licens giltig i ¦ (utfÃ ¤rdande medlemsstat), 